OPINION — AG — ** NOTE: QUESTION ONLY . . . THE OPINION DEALS WITH PROCEDURE . . . ** QUESTION: CAN OR ANNOT AN AGREEMENT COULD BE ENTERED INTO BETWEEN THE BOARD OF COUNTY COMMISSIONERS, THE GROUP `A' AND `B' OFFICERS AND THEIR PRESENT EMPLOYEES, UNDER WHICH SUCH OFFICER WOULD BE ALLOWED THE NUMBER OF EMPLOYEES REQUESTED BUT AT SALARIES FOR THE FIRST AND SECOND DEPUTIES OR ASSISTANTS BELOW THOSE PRESCRIBED FOR SUCH POSITIONS BY LAW, WHICH AGREEMENT WOULD BE BINDING UPON SUCH OFFICERS AND THEIR FIRST AND SECOND DEPUTIES OR ASSISTANTS. CITE: 19 O.S.H. 179.1, 19 O.S.H. 179.7, 19 O.S.H. 179.12, 68 O.S.H. 288 68 O.S.H. 289 (JAMES HARKIN)